In an action to recover damages for legal malpractice, the plaintiff appeals from an order of the Supreme Court, Westchester County (Jamieson, J.), entered April 23, 2004, which granted the defendants’ motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
“For a defendant in a legal malpractice case to succeed on a motion for summary judgment, evidence must be presented in admissible form establishing that the plaintiff is unable to prove at least one of the essential elements” (Crawford v McBride, 303 AD2d 442 [2003]; see Ostriker v Taylor, Atkins & Ostrow, 258 AD2d 572 [1999]). The defendants met their burden of establishing entitlement to judgment as a matter of law by dem*813onstrating that the plaintiff would be unable to establish that the defendants’ negligence, if any, was the proximate cause of the plaintiffs damages, and that but for such negligence, the plaintiff would have prevailed in the underlying action (see Crawford v McBride, supra). The plaintiff, in opposition, failed to raise a triable issue of fact. Accordingly, the Supreme Court properly granted the defendants’ motion for summary judgment dismissing the complaint.
The plaintiffs remaining contentions are either unpreserved for appellate review or without merit. S. Miller, J.P., Krausman, Rivera and Covello, JJ., concur.